                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
__________________________________________
GILBERTO PEREIRA BRITO, FLORENTIN               )
AVILA LUCAS, JACKY CELICOURT,                   )
                                                )
                        Petitioners,            )
                                                )
      v.                                        ) C.A. No. 1:19-cv-11314-PBS
                                                )
WILLIAM P. BARR, U.S. Attorney General, et al., )
                                                )
                        Respondents.            )
                                                )

        RESPONDENTS’ SUPPLEMENTAL NOTICE TO PREVIOUSLY FILED
              COMPLIANCE CERTIFICATION WITH JUDGMENT

       Respondents William P. Barr, et al., (“Respondents” or “the Government”) hereby file

this notice to supplement the previously filed compliance certification (ECF No. 100). Pursuant

to the Court’s November 27, 2019 Memorandum and Order (ECF No. 88), the undersigned

counsel for the Government hereby submits the following:

       1.        The Court ordered the Government to provide class counsel for Petitioners with a

list containing various information for each member of the Post-Hearing class by January 3,

2020. ECF No. 88 at 23. The Court also ordered the Government to file a copy of that list with

the Court. Id.

       2.        On January 3, 2020, the undersigned counsel for the Government provided the

initial list given to him by the Department of Homeland Security (“DHS”) to Petitioners’ class

counsel and filed the same list with the Court. See ECF No. 100 at Exh. A.

       3.        On January 18, 2020, Petitioners’ counsel contacted the undersigned counsel and

stated that they discovered two additional individuals who appeared to be Post-Hearing class

members in this case.
       4.      After counsel for the Government discussed the matter with DHS, counsel for

both parties conducted a conference call on Friday, January 24, 2020. During the call, the

Government notified Petitioners that DHS conducted an initial review process to identify Post-

Hearing class members in early December 2019. Further, DHS’s subsequent review showed that

at least one individual received a bond hearing during DHS’s original review period. Thus, due

to the timing of the individual’s transition from the Pre-Hearing class to the Post-Hearing class,

he was unintentionally omitted from the list of Post-Hearing class members.

       5.      The Government further notified Petitioners that DHS’s remedial review for any

additional Post-Hearing class members was still ongoing. The conference call ended with the

Government agreeing to provide Petitioners with an update on DHS’s review on Wednesday,

January 29, 2020.

       6.      On January 29, 2020, the Government notified Petitioners that DHS completed its

second review and forwarded DHS’s supplemental list of Post-Hearing class members to

Petitioners. The supplemental list is attached as Exhibit A.

       Accordingly, in conjunction with the Government’s previously filed notice of compliance

(ECF No. 100), and to the best of the undersigned counsel’s knowledge, the Government has

now complied with the Court’s November 27 Order.




                                                 2
Date: January 31, 2020   Respectfully submitted,


                         JOSEPH H. HUNT
                         Assistant Attorney General
                         Civil Division

                         WILLIAM C. PEACHEY
                         Director, District Court Section
                         Office of Immigration Litigation

                         ELIANIS N. PÉREZ
                         Assistant Director
                         District Court Section
                         Office of Immigration Litigation

                         /s/ Huy M. Le
                         HUY M. LE
                         M.A. BBO No. 697256
                         Trial Attorney
                         United States Department of Justice
                         Civil Division
                         Office of Immigration Litigation
                         District Court Section
                         P.O. Box 868, Ben Franklin Station
                         Washington, D.C. 20044
                         Telephone: (202) 353-4028
                         Facsimile: (202) 305-7000
                         E-mail: Huy.M.Le2@usdoj.gov

                         Attorneys for Respondents




                            3
                                CERTIFICATE OF SERVICE
                                 Civil No. 1:19-cv-11314-PBS

       I hereby certify that this document will be filed through the electronic filing system of the

Court, which system will serve counsel for all parties.


Dated: January 31, 2020                              /s/ Huy M. Le
                                                     By: HUY M. LE
                                                     Trial Attorney




                                                 4
